Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered July 15, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the credibility of the witnesses and the weight to be afforded their testimony was within the province of the jury (see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed by the court did not constitute an abuse of discretion, and the defendant has demonstrated no reason for this court to substitute its own discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for review (see, People v Dordal, 55 NY2d 954, 956, rearg dismissed 61 NY2d 759; People v Thomas, 50 NY2d 467; People v Liccione, 50 NY2d 850, 851, rearg denied 51 NY2d 770; People v Garrido, 123 AD2d 784, 785, lv denied 69 NY2d 711). Brown, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.